Case 17-11811-mdc       Doc 86 Filed 04/06/20 Entered 04/06/20 15:01:19 Desc Main
                              Document      Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: Joseph Zwicharowski,                 CHAPTER 13
         Debtor.
                                             BANKRUPTCY CASE NUMBER
                                             17-11811/MDC


        NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER’S NOTICE OF
 DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


       Now comes Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper (“Creditor”), by and

through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for

mortgage payment forbearance based upon a material financial hardship caused by the COVID-

19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of _6_ months

and has elected to not tender mortgage payments to Creditor that would come due on the

mortgage starting January 1, 2020 through June 1, 2020. Creditor, at this time, does not waive

any rights to collect the payments that come due during the forbearance period.

       Per the request, Debtor will resume Mortgage payments beginning July 1, 2020 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to

seek relief from the automatic stay upon expiration of the forbearance period.

                                                    Respectfully submitted,

                                                            /s/ Kristen D. Little
Dated: April 6, 2020                                BY:
                                                    Kristen D. Little, Esquire
                                                    Shapiro & DeNardo, LLC
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610) 278-6800/ fax (847) 954-4809
S&D File #:17-056144                                PA BAR ID #79992
                                                    pabk@logs.com
